    UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF PUERTO RICO

 In re:
                                                       Case No. 16-05295 EAG
 IRMA A. RODRIGUEZ COSSIO
                                                       Chapter 7
 SSN #xxx-xx-5270

 Debtor


   DEBTOR SECOND REQUEST FOR SHORT EXTENSION OF TIME TO RESPOND &
            OPPOSE THIRD OBJECTION TO CLAIMED EXEMPTION

TO THE HONORABLE COURT:
       COMES NOW debtor herein through her legal representation and respectfully prays for
additional time to oppose the Trustee’s Third Objection to Exemptions filed at doc #120, for the
reasons that follow:
    1. On May 11, 2020 at doc #123, debtor requested and obtained an extension of time to oppose
       Trustee’s Third Objection to Exemptions filed at doc #120 on April 28, 2020. The extended
       time allowed by this Court expires today, June 11, 2020.

    2. Still suffering the effects of the emergency disaster pandemic lockdown, our remote work
       in drafting and research continues to be more difficult and even with the return to a hybrid
       of lockdown for attorneys, we cannot maintain our support staff’s salaries as such and do
       not have back up to assist us and everything is double the effort.

    3. Under these circumstances, debtor requests a second short extension of time of 14 days to
       complete and adequately and effectively address the Third Objection to Claimed
       Exemption, or on or before June 25, 2020 to submit the Response and Opposition to
       Trustee’s Objection.
       WHEREFORE, debtor respectfully requests a short and additional extension of time to
respond to Trustee’s Third Objection to Exemption filed at doc #120, until at least, June 25, 2020.
                                               NOTICE

        Within fourteen (14) days after service as evidenced by the certification, and an additional
three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against
whom this paper has been served, or any other party to the action who objects to the relief sought
herein, shall serve and file an objection or other appropriate response to this paper with the Clerk’s
office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other
response is filed within the time allowed herein, the paper will be deemed unopposed and may be
granted unless: (I) the requested relief is forbidden by law; (ii) the requested relief is against public
policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.

                                               Page 1 of 2
       CERTIFICATE of SERVICE that on this same date I electronically filed the foregoing
with the Clerk of the Court using the CmEcf Filing System which will send a notification, upon
information and belief, of such filing to the following:

ALEXANDRA BIGAS VALEDON on behalf of Defendant RAFAEL ANGEL RODRIGUEZ
MOJICA alexandra.bigas@gmail.com, alexandra.bigas@ecf.courtdrive.com

NOEMI LANDRAU RIVERA on behalf of Plaintiff NOREEN WISCOVITCH RENTAS
nlandrau@landraulaw.com, paralegal@landraulaw.com;landraulaw@yahoo.com;assistant@land
raulaw.com;jlandrau@landraulaw.com

MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov

MYRTA ESTRELLA NIEVES BLAS on behalf of Creditor Carlos Soto Villarrubia
estrellanievesblas@hotmail.com

UNITED STATES TRUSTEE ustpregion21.hr.ecf@usdoj.gov

NOREEN WISCOVITCH RENTAS
courts@nwrlaw.com, nwiscovitch@ecf.epiqsystems.com;nwr@trustesolutions.net
NOEMI LANDRAU RIVERA on behalf of Plaintiff NOREEN WISCOVITCH RENTAS
nlandrau@landraulaw.com, paralegal@landraulaw.com;landraulaw@yahoo.com;assistant@land
raulaw.com;jlandrau@landraulaw.com

       In Caguas, Puerto Rico, this 11th day of June 2020.

                                           /s/ L.A. Morales
                                           LYSSETTE MORALES VIDAL
                                           USDC PR #120011

                                           L. A. MORALES & ASSOCIATES P.S.C.
                                           URB VILLA BLANCA
                                           76 AQUAMARINA
                                           CAGUAS, PUERTO RICO 00725-1908
                                           TEL 787-746-2434 / eFAX 855-298-2515
                                           Email lamoraleslawoffice@gmail.com &
                                           irma.lamorales@gmail.com




                                          Page 2 of 2
